DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 11, 12, 14-16, 30, 33, 44-48 are pending in the application.
Election/Restrictions
Applicant’s election of Group I in the reply filed on 5/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 11, 12, 14-16, 30, 33 are withdrawn from consideration for being directed to non-elected subject matter. Claims 1-7 and 44-48 are currently under examination.
Claim Objections
Claims 2-5, 7, 44-48 are objected to because of the following informalities:  It is suggested to change “A method according to claim” to “The method according to claim” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the term “peroxidase-like activity” renders the claim indefinite because it is unclear what the term encompasses. Peroxidase are known in the art as a large group of enzymes that play a role in various biological processes, each has different substrate, i.e. NADH peroxidase, catalase. It is unclear what activity is considered as “peroxidase like” to meet the claim limitation.
Dependent claims 2-5, 7 and 44-48 are rejected for same reason because they depend on claims 1 and 6.  
Regarding claims 45 and 46, the term “e.g.” renders the claim indefinite because it is unclear whether the limitation following “e.g.” is part of the claim limitation.
Regarding claim 47, the recitation of “dopamine and/or dopamine derivative with another polyphenol” renders the claim indefinite because it is unclear whether the copolymer is dopamine and dopamine derivative, dopamine and another polyphenol, dopamine derivative and another polyphenol?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 44 and 45 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by CN 103 224 916 (IDS) hereafter referred to as Nankai (translation attached).
Nankai disclose a method for polymerizing a polyphenol comprising using artificial horse-radish peroxide enzyme (paragraph [0001] and claim 3). Nankai disclose adding a certain quantity of artificial horse radish peroxide enzyme to a water soluble hydroxybenzene type monomer solution in the presence of hydrogen peroxide as oxidizing agent (paragraph [0006]). The disclosed method meet every limitation of claim 1, therefore, it anticipates claim 1.
Regarding claim 2, Nankai disclose black solid precipitate forms following polymerizing reaction (paragraph [0014]).
Regarding claim 4, since the reaction occurs in solution, it meets the limitation of peroxidase enzyme not immobilized at a surface (paragraph [0014]-[0028]).
Regarding claim 5, the horse radish peroxide enzyme is in aqueous solution (paragraph [0014]-[0028]).
Regarding claim 44, Nankai disclose the polyphenol is hydroquinone (paragraph [0015]).
Regarding claim 45, the molecular weight of hydroquinone is 110.11 g/mol, which is below 1000 g/mol. 

Claim(s) 1-5, 44, 45 and 48 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Liang (US 5,212,044).
Liang discloses a method of polymerizing a polyphenol comprising using peroxidase in the presence of oxygen in an organic solvent medium (col.6, lines 5-14). Liang discloses the oxygen typically comes from oxidizing agent peroxide (col.45-47).  The disclosure from Liang meets every limitation of claim 1. 
Regarding claims 2 and 3, Liang discloses the polyphenol composition containing resin surface has glassy films coats (col.7, lines 45-47), which meets the limitation of precipitate and forms surface coating.  
Regarding claim 4 and 5, Liang discloses the enzyme is dissolved in water and added to a solution of phenol (col.6, lines 29-31).
Regarding claim 44, since the specification does not provide a limiting definition for “derivative” of all the recited compounds, the phenol starting material (col.6, lines 55-67) taught by Liang meets the claim limitation. 
Regarding claim 45, Liang discloses the polyphenols may range in molecular weight from about 800-1800 (col.5, lines 51-52), some of which are no more than 1000g/mol.
Regarding claim 48, Liang disclose the enzyme is commercially available horseradish peroxidase (col.6, 18), which is known to be a protein enzyme (polypeptide).

Claim(s) 1-3, 6, 7, 44-48 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sun (Analytical Methods, 2015, Vol.7, pages 10026-10031).  
Sun discloses a method of making silica nanoparticles with polydopamine coating (title). Sun discloses first, uniform SiO2 NPs are synthesized by using TEOs as precursor and attaching clickable SiO2 SH NPs by sol-gel reaction of MPTS, then it allows the easy oriented assembly of the HRP by reversible covalent binding in basic medium. Afterwards, a thin and adherent PDA layer covering HRP-conjugated SiO2 NPs was formed by polymerization of DA under mild condition (Figure 1 and legend, and page 10028, 1st col., last paragraph). The disclosure from Sun meets all limitation of claim 1-3 and 6.
Regarding claim 7, Sun disclose HRP is reversible covalent binding to the NP (page 10028, 1st col., last paragraph), which meets the limitation of adsorbed onto the surface.
Regarding claim 44, Sun discloses the coating is polymerized by dopamine (page 10028, 1st col., last paragraph).
Regarding claim 45, the molecular weight of dopamine is 153.18 g/mol, which is below 500g/mol.
Regarding claim 46, Sun discloses the coating is polydopamine (page 10028, 1st col., last paragraph).
Regarding claim 47, since the claim is unclear what composition of the copolymer comprises, the polydopamine disclosed by Sun meets the limitation of “wherein the polydopamine is a copolymer of dopamine and/or dopamine derivative with another polyphenol.” 
Regarding claim 48, the HRP, which is horseradish peroxidase, is a protein, and meets the limitation of being a polypeptide.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636